Case: 09-40108     Document: 00511027049          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40108
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALFREDO RODRIGUEZ, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:07-CR-854-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Alfredo Rodriguez, Jr.,
raises arguments that are foreclosed by United States v. Jimenez, 323 F.3d 320,
322 (5th Cir. 2003), which upheld the constitutionality of 18 U.S.C. § 2119 as a
valid exercise of Congress’s Commerce Clause powers. The appellant’s motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.